 CITY ELECTRIC, INC325City Electric, Inc. and Teamsters Local 959,Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,State ofAlaska,Petitioner.Case 19-RC-7912June29, 1976DECISION ON REVIEW AND DIRECTION OFELECTIONSBy MEMBERSFANNING, PENELLO, AND WALTHEROn April 15, 1976, the Regional Director for Re-gion 19 issued a Decision and Direction of Electionin the above-entitled proceeding in which he directedan election in the single-unit location sought by Peti-tioner. Thereafter, Intervenor,' seeking to represent atwo-location unit, filed a timely request for review ofthe Regional Director's decision pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended.By telegraphic order dated May 13, 1976, theBoard granted the request for review.2 No briefs werefiled.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding and makes the following findings:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organizations involved claim to rep-resent certain employees of the Employer.3.Questions affecting commerce exist concerningthe representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.Employer is an electrical contractor engaged inbusiness throughout the State of Alaska since 1946.Its total work force numbers approximately 200. AsiThe International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America,Local 959 (herein called Teamsters)filed apetition on March 5,1976, seeking to represent a unit of all equipmentmechanics and helpers employed at Employer's Anchorage location There-after, Local 1547, International Brotherhood of Electrical Workers, AFL-CIO (hereinIBEW or Intervenor),intervened and requested a two-locationunit of equipment mechanics and helpers at Employer'sAnchorage andFairbanks locations Employer's equipment mechanics and helpers in An-chorage have been represented by the International Association of Machin-ists,whose collective-bargaining agreement with Employer expired on June1, 1976 TheiAM has disclaimed any interest in continuing its representa-tionof these employeesThere is no collective-bargaining history atEmployer's Fairbanks shop, it was opened in March 19752 Intervenor's request for review of the Regional Director's decision find-ing Charles Anderson to be a supervisor as defined by Sec 2(11) of the Actwas denied We note that the record supports a finding that he can and doesdischarge employees without specific authorizationpart of its operations, it has three equipment repairshops which are located in Anchorage, Fairbanks,and Kenai.'Originally, all of Employer's equipmentmechanicswere based in Anchorage and dispatched from thereall over the State. In March 1975, Employer openeda separate Fairbanks repair shop. The initial equip-mentmechanic for that shop was hired fromIntervenor's hiring hall in Fairbanks. He was re-placed in October by a mechanic on temporary as-signment from Anchorage. That mechanic was, inturn, replaced by an individual dispatched fromIntervenor's Fairbanks hiring hall. Two helpers weresimilarly hired in Fairbanks in February and March1976. Employer's present complement of equipmentmechanics and helpers consists of aboutseven em-ployees in Anchorage and three in Fairbanks.Employer's Anchorage and Fairbanks shops aregeographically separated by a distance of some 300miles. Each shop has its own supervisor who man-agesthe day-to-day operations and has the authorityto hire and fire. In fact, the present Fairbanks em-ployees were hired by the Fairbanks supervisor. Em-ployees in Fairbanks are paid according to a differ-ent wage scale than those in Anchorage. There hasbeen no significant interchange of mechanics be-tween the Anchorage and Fairbanks shops; only onetemporary assignment of an Anchorage mechanic toFairbanks has occurred. In view of the foregoing, in-cluding the distance between the two locations andthe autonomy exemplified by local hiring and localday-to-day direction, we find that the Anchorage em-ployees alone, as requested by Petitioner, may be anappropriate unit.The facts also demonstrate, however, that eventhough the Fairbanks supervisor hires employees lo-cally and has the responsibility of his shop's day-to-day operations, his production schedule is decidedby Anchorage, where Employer's vice president di-rects the overall operation of the business.Italsoappears that the vice president travels to Employer'sfacilitiesthroughout the State, although the recorddoes not detail the nature or frequency of such trips.Employer's personnel and labor policies are formu-lated in its Anchorage office and its wages and bene-fits are paid from there. Accordingly, we find that thetwo-location unit requested by Intervenor may alsobe appropriate.We shall therefore direct separate elections4 atEmployer'sAnchorage and Fairbankslocations,among the following employees:All equipment mechanics and helpers,excludingoffice clerical employees, professional employ-No equipment mechanics are located at Kenai4 SeeMartin-Marietta Corporation,139 NLRB 925 (1962)225 NLRB No. 62 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, guards,and supervisors as defined by theAct.If a majority of the employees at each of the twolocations votes for representationby theIBEW, wefind that a combinedAnchorage-Fairbanks unit isappropriate for collective-bargaining purposes withinthe meaningof the Act,and direct the Regional Di-rector to issue a certification of representative to theIBEW for such a unit.Ifnot,we find that each voting group,at Fair-banks andat Anchorage,constitutes a separate unitappropriate for the purposes of collectivebargainingwithin the meaningof the Actand direct the Region-alDirectorto issue a certification of representative crcertification of resultsof election, as may be appro-priate.[Direction of ElectionsandExcelsiorfootnoteomitted frompublication.]